
	

113 S1331 IS: To extend the Generalized System of Preferences, and for other purposes.
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1331
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Baucus (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the Generalized System of Preferences, and for
		  other purposes.
	
	
		1.Extension of Generalized
			 System of PreferencesSection
			 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking
			 July 31, 2013 and inserting September 30,
			 2015.
		2.Customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
			(1)in subparagraph
			 (A), by striking October 22, 2021 and inserting January
			 21, 2022; and
			(2)in subparagraph
			 (B)(i), by striking October 29, 2021 and inserting
			 January 28, 2022.
			3.Time for payment
			 of corporate estimated taxesNotwithstanding section 6655 of the Internal
			 Revenue Code of 1986, in the case of a corporation with assets of not less than
			 $1,000,000,000 (determined as of the end of the preceding taxable year)—
			(1)the amount of any
			 required installment of corporate estimated tax which is otherwise due in July,
			 August, or September of 2018 shall be increased by 1.25 percent of such amount
			 (determined without regard to any increase in such amount not contained in such
			 Code); and
			(2)the amount of the
			 next required installment after an installment referred to in paragraph (1)
			 shall be appropriately reduced to reflect the amount of the increase by reason
			 of such paragraph.
			
